DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2018 and 8/25/2020 have been considered by the examiner.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):  
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a setting device that…” in claim 1.
“a recipe generating device that…” in claim 1.
“a model generating device that…” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-13 are apparatus claims directed to generating a recipe for processing. Claim(s) 20 are CRM claims directed to generating a recipe for processing.

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) sets a plurality of recipe items including operation conditions…; and acquires a plurality of recipe models obtained by changing values of the plurality of recipe items and experimenting or simulating a processing result of the substrate and analyzes the plurality of recipe models to generate a recipe, the recipe generating device combining a part or all of setting a operation conditions, determining/calculating recipe models by changing values, experimenting/simulating processing result, and analyzing the models to generate a recipe, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “setting device” and “recipe generating device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “set”, “acquire”, “experimenting or simulating”, and “analyzes” in the context of this claim encompasses a person to manually selected parameters, calculate recipe models by changing values, simulating a processing result, and evaluate the recipe models to generate a recipe. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – setting device and recipe generating device. The computer components mentioned above are recited in 
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the devices amounts to no more than mere instructions to apply the exception. Mere instructions to apply the exception using a 

 Dependent claims 2-13 are further drawn to mental steps which are used to further define the generation of a recipe. Such limitations include, for example, generating recipe models with a simulation or experiment, add at least one recipe model and combine parts of the models, generate the recipe model with a simulation/statistical method/ GRG method, monitoring processing results, monitor particle amount, and changing a combination of values to generate recipe models which are mental steps. The claims further recite the processing apparatus is connected to an external computer (merely using a computer as a tool) and acquires recipe models from computer (insignificant extra-solution activity). These limitations further define the step for generating a recipe and are considered to be drawn to the abstract idea without adding significantly more. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.

Claims 20 recite similar limitations as claims 1. All the limitations contained in claims 20 are also contained in claims 1. Therefore, claims 20 are rejected similarly.

Claims 1-13 and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Examiner’s Note: Examiner suggests amending Independent claim 1 and 20 to recite similar features as Independent claim 14. The steps of holding a substrate and processing the held substrate would overcome the above rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation above invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure disclosed in the specification regarding “a setting device” in claim 1, “a recipe generating device” in claim 1 “a model generating device” in claim 2. Applicant recites in USPGPUB paragraph [0029] “A polishing system including the polishing apparatus 1 configured as explained above includes a controller 20 configured to control the sections explained 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims not specifically mentioned are rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-6, 8-10, 13, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanmugasundram et al (U.S. Patent Application Publication 2002/0197745 “Shan”).

Regarding independent claim 1, Shan teaches A substrate processing apparatus for processing a substrate ("FIG. 1 shows a perspective view of a typical CMP apparatus 100 for polishing one or more substrates 110" [0051]; See Fig.1), the substrate processing apparatus comprising:
a setting device (“controlling means capable of controlling an operating parameter of the polishing process” [0032]) that sets a plurality of recipe items including operation conditions of the substrate processing apparatus ("The initial conditions may be determined empirically or by using the processing model of at least one embodiment of the present invention. If a processing model is used, a controller can use this model to calculate step times and processing parameters to polish an incoming profile to a target flat profile with a desired thickness as shown in step 510." [0074]; See Fig.5 step 510: Set recipe for incoming wafer for target"; "Deviations from the predicted outcome are used to set new polishing parameters, which feedback into the process to enhance process results" [0009]); and
	a recipe generating device (“a controller operatively coupled to the controlling means, the controller operating the controlling means to adjust the operating parameter of the polishing process” [0032]) that acquires a plurality of recipe models ("A obtained by changing values of the plurality of recipe items and experimenting or simulating a processing result of the substrate ("If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible" [0074]; "Deviations from the predicted outcome are used to set new polishing parameters, which feedback into the process to enhance process results" [0009]; "Conventionally, data may be acquired empirically, by carrying out a series of experiments over a range of parameter values and over the lifetime of the polishing pad and conditioning disk. Such an approach makes no assumptions about the processing characteristics of the polishing operation, and the data is fit to the appropriate curve to and analyzes the plurality of recipe models to generate a recipe ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models and algorithm provided according to the invention" [0086]), the recipe generating device combining a part or all of the plurality of recipe models to generate the recipe such that a calculation value of a processing result of the substrate by the recipe satisfies a predetermined condition ("If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible." [0074]; See Fig.5; All previous iterations of the recipe are used and updated after the processing result not satisfying the deviation).

Regarding claim 2, Shan further teaches a model generating device ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models…" [0086]) that generates the plurality of recipe models with a simulation or an experiment ("The DOE (deign of experiment) desirably is designed to establish the relationship between or among variables that have a strong and predictable impact on the processing output one wishes to control, e.g., wafer thickness. The DOE provides data relating to process parameters and process outcome, which is then loaded to the advanced process control system in step 320. The advanced processing control system .

Regarding claim 3, Shan further teaches wherein the recipe generating device generates the recipe using a plurality of recipe models (See Fig.5, the final recipe is generated when all deviations are satisfied and no longer require any updating of any previous recipe) and, when a calculation value of a processing result of the substrate by the recipe does not satisfy the predetermined condition, adds at least one recipe model, and combines a part or all of the plurality of recipe models after the addition to generate a new recipe ("If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible." [0074]; The updated polishing recipe are interpreted as a new recipe model; Fig.5 shows an iterative process where previous recipes are updated if not within a range, thus previous recipes are used in the updating step; See also Fig.6).

Regarding claim 5, Shan further teaches wherein the recipe generating device generates, with a simulation, the at least one recipe model to be added (“

.

Regarding claim 6, Shan further teaches wherein the recipe generating device generates, with a statistical method, the at least one recipe model to be added ("Some tolerance is built into the profile, so that a feedback control system defines a target profile and acceptable standard deviations therefrom, wherein such deviations would not require updating of the polishing recipe." [0039]; Deviations are calculated in Fig. 5, if the deviations are not within acceptable ranges then new values are used for the recipe. The updated values are interpretted as a new recipe model).

Regarding claim 8, Shan further teaches wherein the recipe generating device always monitors an actual processing result of the substrate by the substrate processing apparatus and updates the recipe when the processing result does not satisfy the predetermined condition ("Wafers are polished according to the initial polishing recipe in the CMP tool at step 520. The thickness of the polished wafer is measured and deviation from the predicted thickness is determined in step 530...If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing .

Regarding claim 9, Shan further teaches wherein the substrate processing apparatus is connected to an external computer via a communication line and acquires the plurality of recipe models generated in the computer ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models and algorithm provided according to the invention. A suitable integrated controller and polishing apparatus (Mirra with iAPC or Mirra Mesa with iAPC) is available from Applied Materials, California." [0086]; "Communications with external devices such as the other components of the system described above can occur utilizing, for example, communication port 774." [0091]).

Regarding claim 10, Shan further teaches wherein the predetermined condition is that in-plane uniformity of the substrate to be processed by the recipe is within a predetermined range ("The updated recipe is then used in a feedback loop to progressively optimize the polishing recipe so as to improve or maintain within wafer film thickness uniformity" [0073]; See Fig. 5; "If the deviation is within acceptable ranges, no changes are made to the polishing recipe and the controller instructs the tool to reuse the existing recipe in step 550. If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller" [0074]).
Regarding claim 13, Shan further teaches wherein the plurality of recipe models are generated by changing a combination of values of the recipe items other than the processing time ("The polishing parameters may further include a parameter selected from the group consisting of polishing time, polishing pad down forces and velocity, slurry flow and composition, conditioning time, conditioning disk down forces and velocity, oscillating speeds of both the conditioning disk and the wafer carrier." [0020]; "the within wafer thickness uniformity can be improved or maintained run-to-run by adjusting the polishing parameters during wafer polishing to correct for unmodeled effects or to correct for drift in the polishing process conditions. By way of example, polishing time, polishing pad down forces and velocity, slurry flow and composition, conditioning time, conditioning disk down forces and velocity, oscillating speeds of both the conditioning disk and the wafer carrier may be adjusted during the polishing operation in a feedback and feedforward loop that predicts and then optimizes the polishing recipe." [0054]).

Regarding independent claim 14, Shan teaches A method for processing a substrate ("a method of controlling surface non-uniformity of a wafer in a polishing operation" [0011]; See Fig.5), said method comprising:
holding the substrate ("an apparatus for conditioning polishing pads used to planarize substrates is provided having a carrier assembly having a plurality of arms for holding a wafer positionable over a plurality of planarizing surfaces of a plurality of polishing pads" [0032]; "Some carrier heads include a retaining ring 109 to hold the substrate and help to provide the polishing load" [0051]); and
processing the held substrate ("Wafers are polished according to the initial polishing recipe in the CMP tool at step 520… The polishing step may be repeated and further updates of the polishing recipe are possible" [0074]; "As the wafer is pressed against the polishing pad, the wafer is mechanically and chemically polished" [0004]), wherein
the processing of the substrate is performed by setting in advance a plurality of recipe items including operation conditions of a substrate processing apparatus ("The initial conditions may be determined empirically or by using the processing model of at least one embodiment of the present invention. If a processing model is used, a controller can use this model to calculate step times and processing parameters to polish an incoming profile to a target flat profile with a desired thickness as shown in step 510." [0074]; See Fig.5 step 510: Set recipe for incoming wafer for target"; "Deviations from the predicted outcome are used to set new polishing parameters, which feedback into the process to enhance process results" [0009];), 
acquiring a plurality of recipe models ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models and algorithm provided according to the invention." [0086]; "The present invention uses a model (which can be implemented as a single model or multiple models) of the planarization process to predict material removal across the wafer surface and to improve within wafer thickness uniformity" [0009]; "Once a wafer/slurry /polishing pad system is identified, the system is characterized using the models developed according to the invention. In at least some embodiments of the present invention, it is envisioned that a separate model (or at least obtained by changing values of the plurality of recipe items and experimenting or simulating a processing result of the substrate ("If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible" [0074]; "Deviations from the predicted outcome are used to set new polishing parameters, which feedback into the process to enhance process results" [0009]; "Conventionally, data may be acquired empirically, by carrying out a series of experiments over a range of parameter values and over the lifetime of the polishing pad and conditioning disk. Such an approach makes no assumptions about the processing characteristics of the polishing operation, and the data is fit to the appropriate curve to define the model" [0059]),
analyzing the plurality of recipe models which are acquired to combine a part or all of the plurality of recipe models to generate a recipe ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models and algorithm provided according to the invention" [0086]) such that a calculation value of a processing result of the substrate satisfies a predetermined condition ("If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according , and
processing the substrate by the generated recipe ("The polishing step may be repeated and further updates of the polishing recipe are possible." [0074]; See Fig.5).

Claims 15-16 and 18-19 recites method claims corresponding with claims 3, 6, and 8-9, and have similar subject matter. Therefore, claims 15-16 and 18-19 are rejected similarly as claims 3, 6, and 8-9.

Claims 20 recites CRM claims corresponding with claims 1, and have similar subject matter. Therefore, claims 20 are rejected similarly as claims 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugasundram et al (U.S. Patent Application Publication 2002/0197745 “Shan”) in view of Funk et al (U.S. Patent Application Publication 2006/0015206 “Funk”).

Regarding claim 4, Shan discloses all the features with respect to claim 1 and 3 (from which claim 4 depends upon) as outlined above. Shan does not explicitly disclose adding values corresponding between two recipe models. However, Funk teaches wherein the recipe generating device adds at least one recipe model corresponding to a value between a value of at least one recipe item of one recipe model and a value of the at least one recipe item of another recipe model ("Modifications to the process recipe can be made using the results of one or more Static recipes and/or the results of one or more formula models. The System can start with a nominal recipe (the recipe as it exists on the tool) then the updates from each executed Control Plan can be added." [0125]; "FIG. 8 illustrates an exemplary view of an editor Screen in accordance with an embodiment of the invention. In the illustrated embodiment, a R2R Recipe Range Editor Screen is shown that comprises a table of process parameters and a set of allowable ranges for each parameter. At installation, a default recipe range may be created on each module spanning the entire operating range for each parameter that can be manipulated by the system controller 120. New recipe ranges can then be created for each module with limits Stricter than the default ranges. In addition, in the recipe range, a user can disable certain parameters from being manipulated by the controller 120. As formula models and Static recipes are created, they are linked to recipe ranges for the Set of available parameters for control .
Shan and Funk are analogous art because they are from the same field of endeavor of substrate processing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shan with the recipe value ranges by Funk. One of ordinary skill in the art would have been motivated to make this modification since “to optimize the process model and recipe parameters” (Funk, [0023]) and since “the measuring and monitoring of these process parameters at any given time permits valuable data to be accumulated and analyzed. Process control feed-back may be used to adjust the process parameters or determine the Viability of certain process materials” (Funk, [0006]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugasundram et al (U.S. Patent Application Publication 2002/0197745 “Shan”) in view of Brown (“A step-by-step guide to non-linear regression analysis of experimental data using a Microsoft Excel spreadsheet” [NPL, See PTO-892] "Brown").

Regarding claim 7, Shan discloses all the features with respect to claim 1 (from which claim 7 depends upon) as outlined above. Shan further teaches wherein the recipe generating device analyzes the plurality of recipe models (Fig.5 shows the analysis of the recipes as part of the feedback loop) Although Shan teaches analyzing recipes, it does not appear to explicitly teach a generalized reduced gradient method (GRG). However, Brown  a generalized reduced gradient method (GRG) ("SOLVER, however, uses another iteration protocol, which is based on the robust and reliable generalized reduced gradient (GRG) method...They all require the user to input initial parameter values and use these values to provide a better estimate of the parameters employing an iterative process. With the same set of data all of these methods should yield the same parameter values" [Pg.194, Sec 2.2]).
Shan and Brown are analogous art because they are from the same field of endeavor of analyzing data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shan with the GRG method by Brown. One of ordinary skill in the art would have been motivated to make this modification since “Non-linear regression is a powerful technique for standardizing data analysis” (Brown, [Pg.198, Conclusion]) and since it is “ideally suited to fitting data with non-linear functions via an iterative algorithm” (Brown, [Pg.192, Intro]).

Claims 17 recites method claims corresponding with claims 7, and have similar subject matter. Therefore, claims 17 are rejected similarly as claims 7.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugasundram et al (U.S. Patent Application Publication 2002/0197745 “Shan”) in view of Ishii et al (U.S. Patent Application Publication 2013/0213437 “Ishii”).

Regarding claim 11, Shan discloses all the features with respect to claim 1 and 8 (from which claim 11 depends upon) as outlined above. Shan does not appear to explicitly teach monitoring particle amounts. However, Ishii teaches wherein the recipe generating device always monitors a particle amount on the substrate and updates the recipe when the particle amount does not satisfy a predetermined condition (The particle counter 124 counts the number of particles (foreign substances) attached to the wafer surface, and sends the counted number to the operation controller 133. The operation controller 133 may change processing recipes at the Substrate processing apparatus 127 depending on the counted number of particles. For example, if the counted number of particles is greater than a predetermined reference value, then the substrate processing apparatus 127 may increase a time of the scrubbing process." [0139]).
Shan and Ishii are analogous art because they are from the same field of endeavor of substrate processing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shan with the particle amount monitoring by Ishii. One of ordinary skill in the art would have been motivated to make this modification since “In the processes of fabricating these devices, foreign Substances, such as fine particles and dusts, may be attached to the devices. The foreign Substances attached to the devices could be a cause of a short circuit between interconnects and a malfunction of the circuit. Therefore, in order to increase reliability of the devices, it is necessary to clean a wafer on which the devices are fabricated so as to remove the foreign Substances from the wafer” (Ishii, [0005]).
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugasundram et al (U.S. Patent Application Publication 2002/0197745 “Shan”) in view of Guthrie et al (U.S. Patent No. 5,709,593 "Guthrie").

Regarding claim 12, Shan discloses all the features with respect to claim 1 (from which claim 12 depends upon) as outlined above. Shan further teaches wherein the substrate processing apparatus is a polishing apparatus including a polishing head ("CMP tool includes a polishing device (having an attached wafer to be polished) positioned above a rotatable circular platen on which a polishing pad is mounted...Once the slurry has been applied to the polishing pad, a downward force may be applied to a rotating head to press the attached wafer against the pad. As the wafer is pressed against the polishing pad, the wafer is mechanically and chemically polished." [0004]), the plurality of recipe items include ("t1 , t2 , t3 , t4 , and t5 are the polishing times for polishing steps 1, 2, 3, 4, and 5, respectively" [0034]), and the processing result is a polishing amount profile or a film thickness distribution of the substrate after the processing ("A thickness measurement is taken across the polished wafer to obtain a wafer thickness profile" [0073]; "The thickness of the polished wafer is measured and deviation from the predicted thickness is determined in step 530" [0074]).
Although Shan teaches recipe items, it does not appear to explicitly disclose revolutions of polishing head, revolution of substrate, and position of substrate in the recipes. However, Guthrie teaches the plurality of recipe items include a number of revolutions of the polishing head, a number of revolutions of the substrate ("carrier head recipe 624 contains a function 630 indicating the distance d from the center of the substrate to the center 575 of the polishing pad as a function of time, the flow rate of slurry through the central slurry feed port 202, the substrate rotation rate, the polishing pad rotation rate" [Col.16, lines 5-9]; the number of revolutions can be calculated from the rotation rate; The polishing pad comprises of the polishing head), a position of the polishing head ("Conditioning head recipe 626 contains a function controlling the position of conditioning head 134" [Col.16, line 20-21]).
Shan and Guthrie are analogous art because they are from the same field of endeavor of substrate processing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shan with the recipe parameters by Guthrie. One of ordinary skill in the art would have been motivated to make this modification since “each ‘recipe’ is a data file containing processing data which is used by control program to control the polishing system” (Guthrie, [Col.16, lines 3-5]) and to perform processing of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)-272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127